IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                              :                         NO. 703
                                    :
         ORDER AMENDING RULE 105 OF :                         SUPREME COURT RULES
         THE PENNSYLVANIA           :
         RULES OF JUVENILE COURT    :                         DOCKET
         PROCEDURE                  :
                                    :
                                    :

                                                ORDER


PER CURIAM

       AND NOW, this 11th day of August, 2016, upon the recommendation of the
Juvenile Court Procedural Rules Committee, the proposal having been published for
public comment at 45 Pa.B. 4902 (August 22, 2015):

     IT IS ORDERED pursuant to Article V, Section 10 of the Constitution of
Pennsylvania that Rule 105 of the Pennsylvania Rules of Juvenile Court Procedure is
amended in the attached form.

       This ORDER shall be processed in accordance with Pa.R.J.A. No. 103(b), and
shall be effective on October 1, 2016.


Additions to the rule are shown in bold and are underlined.
Deletions from the rule are shown in bold and brackets.